                 Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 1 of 14



 1   LAW OFFICES OF MARC LIBARLE
     Marc Libarle (State Bar No. 071678)
 2   ml7006@gmail.com
     1388 Sutter St, Ste 910
 3   San Francisco, CA 94109
     Phone: (415) 928-2400
 4
     HALLER LAW PLLC
 5   Timothy J. Haller (Pro Hac Vice Pending)
     haller@haller-iplaw.com
 6   230 E Delaware Pl, Ste 5E
     Chicago, IL 60611
 7   Phone: (630) 336-4283
 8   Attorneys for Plaintiff
 9
                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     INTERNET MEDIA INTERACTIVE                          Case No.
12   CORP.,
                                                         COMPLAINT FOR PATENT
13                                  Plaintiff,           INFRINGEMENT
            v.
14

15   AIRBNB, INC.,

16                                  Defendant.

17          Plaintiff Internet Media Interactive Corp. (“Internet Media” or “Plaintiff”) complains of
18   Defendant Airbnb, Inc. (“Airbnb” or “Defendant”) as follows, all upon Plaintiff’s best information
19   and belief:
20                                        NATURE OF LAWSUIT
21          1.       This is a claim for patent infringement arising under the patent laws of the United
22   States, Title 35 of the United States Code.
23                                               THE PARTIES
24          2.       Plaintiff Internet Media Interactive Corp. is a Delaware corporation with its
25   principal place of business at 3511 Silverside Road, Suite 105, Wilmington, Delaware 19810.
26          3.       Internet Media is the named assignee of, owns all right, title and interest in, and has
27   standing to sue for infringement of United States Patent No. 6,049,835, entitled “System For
28   Providing Easy Access To The World Wide Web Utilizing A Published List Of Preselected

     COMPLAINT FOR PATENT INFRINGEMENT
                    Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 2 of 14



 1   Internet Locations Together With Their Unique Multi-Digit Jump Codes,” which issued on April

 2   11, 2000 (“the ‘835 Patent”) (a true and correct copy is attached as Exhibit A).

 3             4.       Internet Media has the exclusive right to enforce and collect all past damages for

 4   infringement of the ‘835 Patent. Internet Media has standing to sue for infringement of the ‘835

 5   Patent.

 6             5.       Airbnb, Inc. is a Delaware corporation with the agent for service of process as

 7   Corporation Service Company doing business in California as CSC – Lawyers Incorporating

 8   Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California 95833 and maintaining

 9   its principal place of business at 888 Brannan Street, #4, San Francisco, California 94103.

10             6.       Defendant Airbnb owns, provides and operates the website www.airbnb.com and

11   related URLs. Defendant also distributes advertisements through various media that instruct

12   recipients to enter a code to redirect to a new location. Specifically, Defendant operates the account

13   “@Airbnb” on Twitter, found at https://twitter.com/Airbnb.

14                                       JURISDICTION AND VENUE

15             7.       Internet Media’s claim for patent infringement against Defendant arises under the

16   patent laws of the United States including 35 U.S.C. §§ 271 and 281. Consequently, this Court has

17   original and exclusive subject matter jurisdiction over this Complaint pursuant to 28 U.S.C. §§

18   1331 and 1338(a).

19             8.       Defendant owns, operates and conducts business in the state of California and

20   directs advertisements at residents of California – which are covered by at least Claim 11 of the

21   ‘835 Patent – and throughout the United States including California and this judicial district.

22             9.       Airbnb is currently doing business in this judicial district, has purposefully availed

23   itself of the privilege of conducting business with residents of this judicial district, has purposefully

24   reached out to residents of this judicial district, and has established sufficient minimum contacts

25   with the State of California such that it should reasonably and fairly anticipate being haled into

26   court in California.

27             10.      Airbnb has registered itself with the California Secretary of State to do business in

28   California and has a designated agent incident to such registration.

     COMPLAINT FOR PATENT INFRINGEMENT                                                                   -2-
               Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 3 of 14



 1          11.     Airbnb has established sufficient minimum contacts with the State of California

 2   such that it should reasonably and fairly anticipate being haled into court in California.

 3          12.     Venue in this judicial district is proper under 28 U.S.C. § 1400(b).

 4                INFRINGEMENT OF UNITED STATES PATENT NO. 6,049,835

 5          13.     Defendant has directly infringed the ‘835 Patent at least through its unauthorized

 6   use of the method of Claim 11 for providing automatic access to preselected locations on the

 7   Internet. Defendant alone, or based on the actions of other persons/entities attributable to

 8   Defendant, satisfied each of the limitations of Claim 11 as follows:

 9                  a.      Defendant has published a compilation of information with respect to

10          preselected Internet locations (e.g., advertisements on Twitter or other online medium). On

11          January 4, 2009, the Delaware District Court in proceedings related to the ‘835 Patent

12          construed the similar phrase “a published compilation of preselected Internet locations” to

13          mean “a publicly accessible collection of information which corresponds to preselected

14          Web sites (or to any other type of preselected data found on the Internet) which have unique

15          URL addresses, the URL addresses being associated with diverse individuals or entities.”

16          Defendant has published a publicly accessible (e.g., via Twitter or other online medium)

17          collection of information which corresponded to preselected Web sites which have unique

18          URL addresses (e.g., information about a desired Web site destination of interest to a user),

19          the URL addresses having been associated with entities other than Defendant.

20                  b.      Said published compilation – published by Defendant – included a unique

21          predetermined multi-digit jump code assigned to each of said preselected Internet locations

22          for which information is published therein (e.g., shortened codes recognized by ow.ly). On

23          January 4, 2009, the Delaware District Court also construed the phrase “a unique

24          predetermined multi-digit jump code” to mean “a unique predetermined code consisting of

25          more than one number.” Defendant’s published compilation included unique

26          predetermined multi-digit jump codes consisting of more than one number (e.g., 3nE7b9).

27                  c.      Defendant has provided – through its publication of compilations of various

28          information on Twitter – a predetermined Internet location having an address published in

     COMPLAINT FOR PATENT INFRINGEMENT                                                              -3-
           Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 4 of 14



 1       said published compilation (e.g., ow.ly). On January 4, 2009, the Delaware District Court

 2       also construed the similar phrase “a predetermined published Internet location” to mean “a

 3       predetermined Web site (or any other type of data found on the Internet); (a) which has a

 4       unique URL address included in the published compilation; and (b) which serves to provide

 5       access to other preselected Internet locations.” The predetermined Web site published by

 6       Defendant (a) had a unique URL address (e.g., ow.ly) included in the published

 7       compilation; and (b) which served to provide access to other preselected Internet locations.

 8       Said predetermined Internet location – managed by a link shortening service provider (e.g.,

 9       Hootsuite) – was characterized by means for capturing a desired multi-digit jump code

10       assigned to said preselected Internet location such that a multi-digit jump code could be

11       entered by a user after the predetermined Internet location was accessed.

12              d.      The user accessed said predetermined Internet location and entered said

13       desired multi-digit jump code into said predetermined Internet location. Specifically, by

14       clicking upon a URL embedded in the published compilation, the user accessed the

15       predetermined Internet location (e.g., ow.ly) and, thereafter, entered the desired multi-digit

16       jump code at said predetermined Internet location (e.g., ow.ly). As presently advised,

17       Defendant is vicariously liable for the user’s performance of this step based on (a)

18       Defendant conditioning participation in an activity (e.g., participating in promotional

19       offerings) or receipt of a benefit (e.g., receiving promotional offerings or information of

20       interest) upon the performance of this step – which step is required for the user to reach the

21       new destination of interest; and (b) Defendant establishing the manner or timing of that

22       performance – which, by the nature of the publication and the desired outcome from using

23       the jump code to reach a new destination, necessarily requires performance of this step.

24              e.      The link shortening service provider (e.g., Hootsuite) received said multi-

25       digit jump code entered into said predetermined Internet location after said multi-digit

26       jump code had been captured at said predetermined Internet location. As presently advised,

27       Defendant is vicariously liable for a third-party link shortening service provider’s (e.g.,

28

     COMPLAINT FOR PATENT INFRINGEMENT                                                            -4-
               Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 5 of 14



 1          Hootsuite) performance of this step based on the existence of an agreement (see,

 2          https://hootsuite.com/legal/terms#) between Hootsuite and Defendant.

 3                  f.      The link shortening service provider (e.g., Hootsuite) converted the

 4          received multi-digit jump code to a URL address corresponding to the desired preselected

 5          Internet location. As presently advised, Defendant is vicariously liable for a third-party link

 6          shortening service provider’s (e.g., Hootsuite) performance of this step based on the

 7          existence of an agreement (see, https://hootsuite.com/legal/terms#) between Hootsuite and

 8          Defendant.

 9                  g.      The link shortening service provider (e.g., Hootsuite) automatically

10          accessed said desired preselected Internet location using said URL address corresponding

11          to said desired preselected Internet location corresponding to said received multi-digit jump

12          code.

13          14.     Defendant has directly infringed at least Claim 11 of the ‘835 Patent through the

14   performance of all steps of the claimed method under the doctrine set forth in Akamai

15   Technologies, Inc. v. Limelight Networks, Inc., 797 F.3d 1020 (Fed. Cir. 2015). See also Travel

16   Sentry, Inc. v. David A. Tropp, 2016-2386 (Fed. Cir. Dec. 19, 2017). Defendant had the right and

17   ability to stop or limit the infringement, did not do so, and has profited from such infringement.

18          15.     The acts of infringement of the ‘835 Patent by Defendant have injured Internet

19   Media, and Internet Media is entitled to recover damages adequate to compensate it for such

20   infringement from Defendant, but, in no event less than a reasonable royalty.

21                                        PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff Internet Media Interactive Corp. respectfully requests that this

23   Court enter judgment against Defendant Airbnb, Inc. and against its respective subsidiaries,

24   successors, parents, affiliates, officers, directors, agents, servants, employees and all persons in

25   active concert or participation with it, granting the following relief:

26          A.      The entry of judgment in favor of Internet Media and against Defendant;

27

28

     COMPLAINT FOR PATENT INFRINGEMENT                                                                -5-
                 Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 6 of 14



 1          B.       An award of damages against Defendant adequate to compensate Internet Media

 2   for the infringement that has occurred, but in no event less than a reasonable royalty as permitted

 3   under 35 U.S.C. § 284, together with prejudgment interest from the date infringement began; and

 4          C.       Such other relief to which Internet Media is entitled to under law and any other and

 5   further relief that this Court or a jury may deem just and proper.

 6                                           JURY DEMAND

 7          Plaintiff demands a trial by jury on all issues presented in this Complaint.

 8

 9   June 4, 2020                                      Respectfully Submitted:

10                                                     /s/ Marc Libarle
11                                                     LAW OFFICES OF MARC LIBARLE
                                                       Marc Libarle (State Bar No. 071678)
12                                                     1388 Sutter St, Ste 910
                                                       San Francisco, CA 94109
13                                                     Phone: (415) 928-2400
                                                       ml7006@gmail.com
14

15                                                     HALLER LAW PLLC
                                                       Timothy J. Haller (Pro Hac Vice Pending)
16                                                     haller@haller-iplaw.com

17                                                     Attorneys for Plaintiff
18

19
20

21

22

23

24

25

26

27

28

     COMPLAINT FOR PATENT INFRINGEMENT                                                              -6-
Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 7 of 14




             EXHIBIT A

                          TO
COMPLAINT FOR PATENT
   INFRINGEMENT
           Case 3:20-cv-03706-JSC Document  1IIIIIIII
                                        IIIIII  Filed    06/04/20
                                                   Illlllll               Page
                                                          llllllllllllllllllll     8 of
                                                                             llllllllll  14
                                                                                      lllll
                                                                                         1111111111111111
                                                                                                          US006049835A
United States Patent                                             [19J                   [11]     Patent Number:                                       6,049,835
Gagnon                                                                                  [45]     Date of Patent:                                Apr. 11, 2000

[54]     SYSTEM FOR PROVIDING EASY ACCESS                                                  5,612,730    3/1997   Lewis .......................................... 348/8
         TO THE WORLD WIDE WEB UTILIZING A                                                 5,625,781    4/1997   Cline et al. ............................. 345/335
         PUBLISHED LIST OF PRESELECTED                                                     5,659,729    8/1997   Nielsen . .... ... ... ... ... ... .... ... ... ... ... ... 707 /3
         INTERNET LOCATIONS TOGETHER WITH                                                  5,694,163   12/1997   Harrison .................................... 348/13
                                                                                           5,708,780    1/1998   Levergood et al. . .... ... ... ... ... ... 709 /229
         THEIR UNIQUE MULTI-DIGIT JUMP CODES                                               5,764,906    6/1998   Edelstein et al. ....................... 709/219
                                                                                           5,804,803    9/1998   Cragun et al. .......................... 235/375
[75]     Inventor:      Eric F. Gagnon, Brooklyn, N.Y.
                                                                                    Primary Examiner-Albert De Cady
[73]     Assignee:      Internet Media Corporation,                                 Assistant Examiner-David Ton
                        Brooklyn, N.Y.                                              Attorney, Agent, or Firm-Blank  Rome                                   Comisky             &
                                                                                    McCauley LLP
[21]     Appl. No.: 08/705,967
                                                                                    [57]                         ABSTRACT
[22]     Filed:         Aug. 30, 1996
                                                                                    A system for quickly and easily accessing preselected
[51]     Int. Cl.7 ......................................................
                                                                     G06F 15/16     desired addresses or URLs on the Internet is disclosed in
[52]     U.S. Cl. .............................................
                                                            709/245; 709/227        which a published list of Internet or World Wide Web sites
[58]     Field of Search ....................................348/27, 8, 13;         together with their unique jump codes is utilized in connec-
              386/83; 709/218, 229, 219, 245, 227; 345/335;                         tion with a corresponding specialized Web site which is
                                                                707/3; 235/375      accessed by a user using either a personal computer or a TV
                                                                                    Internet Terminal and remote control, after which access a
[56]                        References Cited                                        jump code corresponding to the preselected desired URL is
                                                                                    entered by the user and software contained in the specialized
                   U.S. PATENT DOCUMENTS                                            Web site immediately and automatically accesses the desired
       4,706,121     11/1987 Young ....................................... 348/27   Web site.
       5,526,127      6/1996 Yonetani et al. ......................... 386/83
       5,572,643     11/1996 Judson .................................... 709/218                       20 Claims, 1 Drawing Sheet




                                                                                               ,-----,
                  102
                                                                                    ,-iL______p! K>8
                                                                106

  100
                                                136
                                             , ~'                                   '
            ~



             I              I
                                o::-=-:!
                                     138                         D
             I
             C
    Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 9 of 14

U.S. Patent                   Apr. 11, 2000                 6,049,835


              FIG.i                        ,-----,      ! I08
                                      .~
        102
                          106
                                           L______p




              FIG.2
                                      ~-----,
                                      r--i        i
                                106   j L _____ _J
                          ~, ===.1,   I




                           D                  118          112
        Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 10 of 14

                                                          6,049,835
                              1                                                                  2
    SYSTEM FOR PROVIDING EASY ACCESS                                features, such as secure credit card transactions, into a
    TO THE WORLD WIDE WEB UTILIZING A                               standardized, graphical, friendly interface that is easy for
      PUBLISHED LIST OF PRESELECTED                                 anyone to use. That is in contrast to the use of the Internet
   INTERNET LOCATIONS TOGETHER WITH                                 for electronic mail, which primarily consists of rapid text-
   THEIR UNIQUE MULTI-DIGIT JUMP CODES                            s based communications among one or more individuals.
                                                                       The Web was designed by a British scientist in 1991 as a
           BACKGROUND OF THE INVENTION                              way to let researchers easily swap images instead of just
   The present invention is directed to a system for providing      messages. The creation of the first point-and-click software
users of the Internet with easy access to the World Wide            for "browsing" the Web, known as Mosaic, by the Univer-
Web. More particularly, the present invention is directed to 10 sity of Illinois, enabled ready access to the Web by non-
providing a central location which World Wide Web users of          technically skilled users. Then, commercial companies, such
the Internet can reach and can then instruct to provide them        as Netscape Communications Corporation, developed more
with ready access to a particular location on the World Wide        sophisticated Web browsers, such as Netscape's Navigator.
Web portion of the Internet.                                        Another Web browser is the recently introduced Explorer
   Use of the Internet, a worldwide network of more than 15 3.0 from Microsoft Corporation. Web browsers are also
100,00 individual computer networks and over 50 million             provided by well-known major on-line computer services
users, has been gaining in popularity in the last several years.    such as Compuserve, American On-line, Prodigy, MCI and
At the present time, almost every large corporation,                Netcom. Recently, Microsoft's Windows 95 operating sys-
university, government, organization, and many businesses           tem was introduced, which also includes its own Web
around the world are connected to and have access to the 20 browser.
worldwide network known as the Internet. The Internet is a             The standard protocols which define the Web work in
collection of individual computer networks which are con-           combination with a Web browser which runs on personal
nected to each other by means of high-speed telephone and           computers and handles the chores of accessing and display-
satellite data links, and which are all connected by a public-      ing graphics and texts, and playing back video and audio
                                                                 25
domain communications software standard.                            files found on the Web. In addition to providing Web access,
   The Internet was developed in the late 1960s, when it was        Web browsers and the Web tie together all the Internet's
established by the United States Defense Department as a            other useful features that existed before the advent of the
research project for use by defense contractors and univer-         Web, such as the newsgroups, FTP text file access, access to
sities. The purpose of the Internet at that time was to create      the net's Gopher sites, and, of course, sending or receiving
                                                                 30
a military computer network which could still function              electronic mail.
reliably if any parts of it were destroyed in a nuclear war. A         The World Wide Web standards are essentially a text
series of standardized communications protocols for sending         coding, or "mark-up" method, where selected elements in a
information around the computer network were developed in           text file, such as article headlines, subheads, images and
order to ensure against the inherent unreliability of tele-         important words highlighted in the body of a text file can, by
                                                                 35
phone lines and exposed telephone switching stations.               the insertion of special, bracketed codes ( called HTML or
   For over 25 years, the Internet was used primarily as a          Hyper Text Mark-up Language codes), be turned into hot
research-oriented computer communications network for               links that are easily and instantly accessible by anyone with
universities, defense contractors, governments, and organi-         a Web browser.
zations in science and academia. During those years, it grew 40        The World Wide Web is considered by many to be the true
slowly but steadily and its proven freely, available commu-         information superhighway. It lays the foundation for the use
nications protocols were also adopted by the computer and           of the Internet as an entirely new broadcast medium, one
telecommunications industries and by large corporations,            which provides individuals, groups, and companies with
who used the Internet for electronic mail communications            unprecedented new opportunities for broadcast communica-
between and among their companies. In 1992, the United 45 tion. For example, it is now fairly easy to create one's own
States Government turned over operation of the Internet's           Web site or address on the Web such that all users on the
high-speed data links to commercial communications net-             Internet can reach it The Web thus provides an outlet for
works. That transfer, as well as the concurrent explosion in        anyone who desires to self-publish articles, graphics, video
the use of personal computers, local area networks, bulletin        clips, and audio files over the net. Since any individual Web
boards systems, and consumer-oriented online services, 50 site can be freely accessed by anyone else with Web access,
caused the Internet to grow tremendously. Because of the            anyone who creates a Web site has a form for broadcasting
convergence of those events, a critical mass for acceptance         their information, news, announcements, or creative works
of the Internet as a standard means for the worldwide               to an audience of millions. In addition, communication by
connection of individual computer networks of all kinds and         Internet electronic mail can be established by any member of
sizes was created.                                               55 this audience with the author of a Web site, thus providing
    One of the reasons for the explosive growth of the              a new level of two-way communication to this new broad-
Internet, which is growing at an estimated rate of 15%-20%          cast medium.
per month, is the widespread acceptance of the Internet as             Because the Web provides several key benefits for Inter-
the standard for electronic mail. The Internet is also well         net users, those benefits are encouraging the explosive
known for its two other main features, its usenet 60 growth of the Web and, ultimately, the acceptance of the
newsgroups, which constitute thousands of on-line discus-           Internet as the world's de facto computer communications
sion groups covering a wide variety of business, personal,          medium.
and technical subjects, and the latest Internet phenomenon,            First, using the Web, is simplicity itself. Compared to the
the World Wide Web.                                                 confusing Unix based commands which were required to use
   The World Wide Web or Web, as it is more commonly 65 the Internet just a few years ago, using a Web browser
known, is a standardized method of combining the display            provides the user with the same friendly, graphical point-
of graphics, text, video and audio clips, as well as other          and-click access to all the Internet's features that the users
        Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 11 of 14

                                                           6,049,835
                              3                                                                    4
have come to expect from any good stand-alone Windows              truly useful information or other benefits. In addition, there
commercial software product. Once a user has accessed the          are many Web sites which consist of nothing more than lists
Web, any of the 100,000 or more Web sites and their linked         of links to other Web sites, which often do nothing more than
articles, text articles, graphic images, video/audio clips,        link the visitor to a Web site to other useless Web link pages.
extensive software libraries, and communications features 5 Skimming along such pages can be a frustrating and infor-
are easily accessible with a click of the user's mouse key. In     mation starving experience, and one which should hopefully
addition, any good Web browser software also opens up the          be avoided. Thus, while in general, the Web makes every-
Web's multimedia potential by providing users with instant         thing on the Internet easy to find and access, there is a need
and automatic access to helper applications software that          for a directory of the well-thought out and useful sites,
automatically plays video and sound clips. Such multimedia 10 coupled with a way to easily and quickly access such sites
potential has become a big attraction on the Web.                  in order for users to get the most from their Web experience
   Web browsers also have a bookmark or hot list feature,          as well as experiencing the best the Web has to offer. More
which allows the user to capture and save the location of any      particularly, given the 100,000 plus Web sites that exist at
Web site that is visited, so that such sites can be readily        that the present time, with many more being added every
reaccessed by clicking on it from the user's Web browser at 15 day, there is a need for a system which the Web user can use
any time.                                                          to access Web sites which contain a substantial amount of
   Using the Web, users can get instant access to many types       original information, graphics, or multi-media, provide use-
of information, entertainment, and inter-active resources          ful advice, news or entertainment, and present the informa-
which are now available on the Web. Because of the                 tion in a well-thought out and professional manner. Most
explosion of newly created Web sites, the user can get access 20 importantly, there is a great need to provide Web users with
to useful, practical information on an almost infinite variety     a system for accessing such Web pages in an easy to use,
of subjects. The Web also provides an instant connection to        automatic, and efficient manner.
millions of other people on the Internet. The resources which
                                                                               SUMMARY AND OBJECTS OF IBE
may be found on the Web are almost limitless.
                                                                25                             INVENTION
   In order to understand the use and operation of the Web,
it is believed that certain terms that will be used herein            In light of the above-described drawbacks of accessing
should be defined. A Web browser, as previously discussed,         the World Wide Web, it is clear that there is still a need in
is a graphical, Windows-based software program which is            the art for a system for quickly and easily accessing selected
used on a personal computer to access the Web. A Web site          beneficial sites or addresses on the World Wide Web portion
                                                                30 of the Internet.
or Web page describes an individual's "place" on the Web
containing a single Web-published feature. A Web site is              Therefore, it is a primary object of the present invention
basically a collection of files located under a directory          to provide a system by which user's of the World Wide Web
somewhere on someone's computer connected to the Inter-            portion of the Internet can readily access preselected Web
net. A Web site may consist of one Web page or of many Web         sites or Internet addresses, after they have gained access to
                                                                35
pages, and usually also includes onscreen graphics, pictures,      the World Wide Web portion of the Internet. More
texts and video and audio clips, or an archive of software         particularly, it is an object of the present invention to provide
that can be downloaded, stored and used freely on the              a specialized Web site which can be used in conjunction with
visitor's own personal computer.                                   published jump codes to readily and automatically access
   Frequently, Web pages utilize links or hot links, two terms 40 other Web sites or Internet locations, without the user having
which are used interchangeably, to describe words or groups        to remember or input the URL of the desired Web site.
of words which are highlighted on Web pages. When a                   Even more particularly, it is an object of the present
visitor clicks on a link with his mouse, he is immediately         invention to provide a printed publication containing
linked to another Web site or location on the current Web site     descriptions of selected Web sites or addresses together with
containing the information that is referred to by the link. Any 45 jump codes therefor which can readily be used in conjunc-
single Web site may contain dozens, hundreds, or even              tion with a specialized Web site which includes software
thousands of hot links, both to other sections within the same     which, upon recognizing the inputted jump code, quickly
site or to other Web sites located anywhere else in the world.     and automatically accesses the desired Web site.
   Some Web pages also include a links page or jump site              It is a further object of the present invention to be able to
which consists of lists of links to many other Web sites. 50 use the system of the present invention with any one of
These are often a Web site author's favorite sites or feature      personal computers connected to the Web, Television Inter-
links to Web sites pertaining to a specific subject.               net Terminal devices, or any other electronic device which
   Every Web site has an exact address, or location on the         can be used for Internet access.
Web. Such addresses are known as a Uniform Resource                   The system of the present invention utilizes a published
Locator or URL. URLs consist of a confusing string of 55 list of preselected Web sites, which are selected according to
subdirectories, files or executable commands, separated by         predetermined        criteria, such as content, usefulness,
slashes, which are extremely difficult to work with and            presentation, and authorship. Each of the selected Web sites
which must be typed into the user's Web browser exactly as         is assigned a specific four-digit jump code. A user desiring
they appear, including the use of upper and lower-case             to access one of the preselected Web sites first gains access
letters, in order to go to a Web site. While clicking on hot 60 to the World Wide Web, using a Web browser, by accessing
links will get the user to a Web site without having to type       a special Web site which contains software for receiving any
in a URL or copying a URL from a text file (if it is located       of the published four-digit jump codes and, based upon the
on the user's computer) and pasting it into the user's Web         stored relationship of the URLs corresponding to the input
browser-screen can save the user from this arduous task, the       jump code, directly accesses the Web site corresponding to
use of URLs has become the bane of the use of the Web. 65 the jump code inputted by the user.
   Another difficulty with accessing the 100,000 or more              In the case of so-called "set top" TV Internet Terminals,
individual Web sites is that many of them do not offer any         such as those soon to be available from Sony and Phillips,
        Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 12 of 14

                                                         6,049,835
                              5                                                                6
the user accesses the specialized Web site using the TV             As discussed above, in addition to Web sites, any other
Internet Terminal and then enters the desired jump codes         type of subject matter contained on the Internet which has a
using a remote control which is similar to a standard            URL, can be accessed using the jump code provided there-
television channel selector. In that manner, users with the TV   for. An example of such an additional use is the accessing of
Internet Terminal will be able to access the desired Web sites 5 newsgroups, or Usenet Internet discussion newsgroups,
using their television, the TV Internet Terminal, and the        where on-line discussions on thousands of subjects can be
remote control push buttons.                                     attained. Such newsgroups can also be accessed by means of
   With these and other objects, advantages and features of      the specialized JumpCity Web site 108. A listing of such
the invention that may become hereinafter apparent, the          newsgroups together with their assigned jump codes can be
nature of the invention may be more clearly understood by     10 accomplished in a manner similar to that for the Web sites.
reference to the following detailed description of the              In addition to publishing a preselected number of descrip-
invention, the appended claims and to the several drawings       tions and/or reviews of various Web sites 112-122 with their
attached herein.                                                 assigned jump codes 124-134 in a printed publication or
                                                                 book 110, the specialized JumpCity Web site 108 can also
       BRIEF DESCRIPTION OF THE DRAWINGS
                                                              15 contain such reviews and their accompanying jump codes.
   FIG. 1 shows, in schematic block diagram form, the            In that matter, instant Web access to each of the reviews in
inventive system of the present invention for use in connec-     the book 110, plus the latest news and reviews of the latest
tion with personal computer access to the Internet; and          and best Web sites, updated, for example, daily, can be
   FIG. 2 shows the system of the present invention for use      provided for users who access the specialized Jump City Web
with television Internet terminal access to the Internet.     20 site 108. In addition, without having to enter the URLs for

            DETAILED DESCRIPTION OF THE                          accessing the preselected Web sites, users, after having
                PREFERRED EMBODIMENT                             access to the JumpCity Web site 108 and visiting other Web
                                                                 sites, can provide comments on the Web sites visited, vote on
   Referring now to the figures, wherein like reference          their favorite Web sites, and also participate in on-line
numerals designate like elements throughout, there is shown 25 discussions concerning those Web sites.
in FIG. 1 the system of the present invention for use in
connecting to the Internet by means of a personal computer.         The preselected Web sites (over 1800 of which are
                                                                 covered in the "What's on the Web" book 110), are selected
A personal computer 100, having a Web browser, is con-
nected by means of a modem 136 by means of a telephone           based upon four criteria. The first criteria is the content of
line or other communications medium, to a server computer 30 the Web site. The selected Web sites preferably contain a
106 which provides access for the personal computer 100          substantial amount of original information, graphics and
directly to the Internet. The personal computer 100 includes     multimedia. The information contained in the selected Web
a video monitor 102, as well as a keyboard 104 and a             sites is preferably comparable in value and amount to
pointing device, such as a mouse or track ball, 105. Once the    information that is available from traditional, professionally
user has connected to the Internet, he accesses the special- 35 created media, such as newspapers and magazines. Also, it
ized Web site 108, by entering the URL for that Web site.        is preferable that the information available on the selected
The specialized Web site is preferably a Web site called         Web sites be updated on a reasonably frequent basis.
JumpCity, which has a URL of http://www.jumpcity.com/,              The second criteria is the usefulness of the information on
although, obviously a specialized Web site for use as part of    the preselected Web sites. For example, it is preferable that
the inventive system disclosed herein could have any URL 40 the information available at the selected Web sites provide
( and indeed would, of necessity, have to have its own URL),     advice, news, and entertainment value. In addition, it is
the only requirement being that the URL be disseminated in       desirable that the information be useful to the Web reader to
conjunction with the dissemination of the jump codes to be       solve a problem.
used therewith.                                                     The third criteria for selecting Web sites which are
   The JumpCity Web site 108 contains software which is 45 assigned jump codes is whether the site has good design and
capable of accepting a four-digit jump code, looking up the      production values, that is, whether the graphics used by the
corresponding URL for the Web site denoted by that jump          site are interesting, professional-looking, and appropriate
code in a stored data base, and then for immediately and         from the standpoint of Web design.
automatically accessing that URL or Web site.                       The fourth criteria used to preselect Web sites which are
   In order to provide Web users with the jump codes, it is 50 then assigned jump codes for use with the integrated spe-
preferable that a printed publication which contains prese-      cialized JumpCity Web site 108 and the Internet access
lected Web sites based on certain criteria be disseminated so    system of the present invention is the authorship of the Web
that the jump codes associated with each of the preselected      site. Preferably, the authors of the Web site are known and
Web sites can be easily determined by the users. Such a          are highly knowledgeable concerning the information they
publication, entitled "What's on the Web" published by 55 are disseminating.
Internet Media Corporation is one such type of book which           In order to use the Internet access system of the present
is fully integrated with the specialized Web site 108. Such a    invention, as discussed above, the user first must access the
book 110 contains a plurality of reviews of Web sites 112,       JumpCity specialized Web site 108 which is maintained for
114, 116, 118, 120, and 122, each of which has a corre-          exclusive use in connection with the publication 110 which
sponding four digit jump code 124, 126, 128, 130, 132, and 60 contains the preselected and reviewed Web sites 112-122
134, associated therewith. After the user is on-line with the    and their corresponding jump codes 124--134. The only URL
specialized JumpCity Web site 108, entering the four digit       the user need ever input in order to access any of the
jump code will instantly link the Web site corresponding         preselected ( and best available) Web sites in the publication
thereto to the JumpCity Web site, thus providing immediate       110 is the URL of the JumpCity Web site 108. After the
access to the desired Web site for the user. There is no need 65 JumpCity Web site 108 has been accessed, the user enters
to determine, nor input, the URL or address of the Web site      the four-digit jump code ( obviously a larger number of digits
which is desired to be accessed.                                 could be utilized in order to enable the accessing of a larger
        Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 13 of 14

                                                          6,049,835
                              7                                                                  8
number of Web sites or newsgroups or other URL locations           specialized push buttons and function buttons as well as the
on the Internet) which corresponds to the selected Web site        TV Internet Terminal 202, will be known to those of
or newsgroup or other address the user desires to access. The      ordinary skill in the art.
code is entered in a standard on-screen HTML box or form              Although only a preferred embodiment is specifically
which is then read by software resident on the JumpCity 5 illustrated and described herein, it will be appreciated that
specialized Web site 108. This software program searches
                                                                   many modifications and variations of the present invention
through its database of URLs, and finds the URL which is
                                                                   are possible in light of the above teachings and within the
linked to the input jump code. The software then links the
                                                                   purview of the appended claims without departing from the
user either directly to the desired Web site, or alternatively,
                                                                   spirit and intended scope of the invention.
first to a brief written review of the Web site. By entering a 10
                                                                      What is claimed is:
simple four-digit code, the user is much more easily and
                                                                      1. A system for providing automatic access to preselected
conveniently able to access the desired Web sites, as com-
                                                                   locations on the Internet, comprising:
pared to the standard method of accessing those Web sites,
which requires the error-prone, tedious and confusing entry           a published compilation of preselected Internet locations,
of URLs. The use of the jump codes printed in the printed 15             said published compilation including a unique prede-
publication or book 110 combined with the integrated spe-                termined multi-digit jump code assigned to each of said
cialized Web site 108 provides Web users with the fastest                preselected Internet locations published therein;
possible way of reaching the reviewed (and best) Web sites            a predetermined published Internet location having an
available on the World Wide Web portion of the Internet.                 address published in said published compilation, said
   Referring now to FIG. 2, there is shown the system of the 20          predetermined published Internet location including
present invention for use with an alternative Internet access            means for capturing a desired multi-digit jump code
hardware and software. Specifically, a set-top TV Internet               assigned to each preselected Internet location after said
Terminal 202, such as that available from Sony or Philips,               multi-digit jump code has been entered by a user after
which uses software and hardware available from WebTV                    accessing said predetermined published Internet loca-
Networks, Inc., of Palo Alto, Calif., and known as a "Web 25             tion;
TV Internet Terminal" is utilized, in connection with a               means for accessing said predetermined published Inter-
standard broadcast television 200. The TV Internet Terminal              net location;
202 is connected to the television 200 such that the televi-          means for receiving said desired multi-digit jump code
sion functions in the same manner as the video monitor 102,              from said means for capturing and means for convert-
that is, it displays the computer video generated by the TV 30           ing said received multi-digit jump code to a URL
Internet Terminal 202. The TV Internet Terminal 202, in                  address corresponding to the desired preselected Inter-
addition to containing the necessary hardware and software               net location; and
for enabling the television 200 to display computer video, is         means for automatically accessing said desired prese-
connected by means of a modem 136 which may also                         lected Internet location using said URL address corre-
preferably be a cable modem, through a telecommunications 35             sponding to said desired preselected Internet location,
medium, such as a telephone line, cable system line 138 or               whereby said user need only enter said desired multi-
other medium, such as by satellite, to the server 106 of the             digit jump code to access a desired preselected Internet
Internet access provider. From there the user is able to access          location without having to enter said corresponding
the server on which the JumpCity Web site 108 resides,                   URL address.
using the Internet.                                             40    2. The system of claim 1, wherein said means for access-
   The users of the TV Internet Terminal accessing hardware        ing said preselected published Internet location comprises a
are likewise provided with a book 110 which contains the           personal computer.
same information discussed above in connection with FIG.              3. The system of claim 1, wherein said means for access-
1.                                                                 ing said preselected published Internet location comprises a
   In order to access the selected Web sites contained and 45 television Internet device.
reviewed in the book 110, the users of the TV Internet                4. The system of claim 3, wherein said television Internet
Terminal are provided with a remote control device 204,            device comprises a remote control device having a plurality
which has an outward appearance similar to a standard              of push buttons for controlling said television Internet
television channel changer but which is designed to work in        device.
connection with the TV Internet Terminal 202. For that 50             5. The system of claim 1, wherein said preselected loca-
purpose, a plurality of specialized push buttons 206-216 are       tions on the Internet are in the World Wide Web.
provided so that the TV Internet Terminal 202 can be                  6. The system of claim 1, wherein said published com-
commanded to access the Internet. In particular, in order to       pilation of preselected Internet locations is published as
access the JumpCity Web site 108, one of the specialized           printed matter.
buttons 206-216 may be a specialized function button which 55         7. The system of claim 1, wherein said published com-
causes the TV Internet Terminal 202 to transmit the URL of         pilation of preselected Internet locations is published on-line
the JumpCity Web site 108. Alternatively, the remote control       in said predetermined published Internet location on the
204 can contain enough push buttons to enable the user to          Internet.
enter the URL using the push buttons 206-216. After the               8. The system of claim 1, wherein said means for cap-
user has accessed the JumpCity Web site 108, a jump code 60 turing a desired multi-digit jump code entered by a user after
is entered followed by the depression of a specialized             accessing said predetermined Internet location comprises an
function key, similar to the enter key of the keyboard 104.        on-screen HTML form.
In all other respects, accessing the desired Web site as              9. The system of claim 1, wherein said multi-digit jump
published in the book or printed publication 110 or as             code is a four digit number.
published as an on-line list within the JumpCity Web site 65          10. The system of claim 1, wherein said published com-
108, is the same as described above in connection with FIG.        pilation comprises a review of each of said preselected
1. Obviously, the design of such a remote control 204 with         Internet locations.
       Case 3:20-cv-03706-JSC Document 1 Filed 06/04/20 Page 14 of 14

                                                       6,049,835
                             9                                                              10
  11. A method for providing automatic access to prese-           12. The method of claim 11, wherein said step of access-
lected locations on the Internet, comprising the steps of:      ing said predetermined Internet location comprises using a
   publishing a compilation of preselected Internet locations,  personal computer to enter said multi-digit jump code.
                                                                   13. The method of claim 11, wherein said step of access-
      said published compilation including a unique prede- 5 ing said predetermined Internet location comprises using a
      termined multi-digit jump code assigned to each of said   television Internet device.
      preselected Internet locations published therein;            14. The system of claim 13, wherein said television
   providing a predetermined Internet location having an        Internet device comprises a remote control device having a
      address published in said published compilation, said     plurality of push buttons for controlling said television
      predetermined Internet location comprising means for      Internet device.
      capturing a desired multi-digit jump code assigned to 10     15. The method of claim 11 wherein said preselected
      said preselected Internet location, said desired multi-   locations on the Internet are on the World Wide Web.
      digit jump code being entered by a user after said           16. The method of claim 11, wherein said step of pub-
                                                                lishing a compilation of preselected Internet locations com-
      predetermined Internet location has been accessed;
                                                                prises publishing said compilation as printed matter.
   accessing said predetermined Internet location and enter- 15    17. The method of claim 11, wherein said step of pub-
      ing said desired multi-digit jump code into said prede-   lishing a compilation of preselected Internet locations com-
      termined Internet location;                               prises publishing said compilation on-line in said predeter-
   receiving said multi-digit jump code entered into said       mined Internet location.
      predetermined Internet location after said multi-digit       18. The method of claim 11, wherein said means for
     jump code has been captured at said predetermined 20 capturing a desired multi-digit jump code entered by a user
      Internet location;                                        after accessing said predetermined Internet location com-
                                                                prises an on-screen HTML form.
   converting the received multi-digit jump code to a URL
                                                                   19. The method of claim 11, wherein said multi-digit jump
      address corresponding to the desired preselected Inter-   code is a four digit number.
      net location; and                                            20. The method of claim 11, wherein said published
   automatically accessing said desired preselected Internet 25 compilation comprises a review of each of said preselected
      location using said URL address corresponding to said     Internet locations.
      desired preselected Internet location corresponding to
      said received multi-digit jump code.                                            * * * * *
